Filed 3/30/22 P. v. Fiu CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                               A160536
 v.
 NEIL FIU,                                                     (Contra Costa County
                                                               Super. Ct. No. 5-041756-8)
      Defendant and
 Appellant.


          A jury convicted Neil Fiu of, among other things, second
degree murder (Pen. Code1, § 187) of Salvador Espinoza. After
the enactment of Senate Bill No. 1437 (2017–2018 Reg. Sess.),
Fiu filed a petition for relief under section 1170.95 alleging that
his conviction was based upon the felony murder rule or the
natural and probable consequences doctrine. Fiu contends that
the trial court erred in denying his section 1170.95 petition.
Finding no error, we affirm.




       All further statutory references are to the Penal Code
          1

unless otherwise indicated.

                                                      1
                        BACKGROUND
The Trial and Verdict2
      On the evening of July 24, 2003, Fiu, an “old gangster” who
was a member of the Sons of Death (SOD) street gang, was
hanging out on the porch of his home, drinking with teenage SOD
members Sammy V., Brandon V., Danny G., and Joey O. Fiu’s
step-son, Juan, and Juan’s cousin, Luis Javier Cervantes, were
also there. That evening, Espinoza walked by them, yelling
disrespectfully. Joey O. and Cervantes testified that Espinoza
yelled out “EHL” or “Easter Hill Locos,” his gang’s name.
      When Espinoza walked by, Sammy V. testified that Fiu
said to “go get him.” Danny G. and Brandon V. started chasing
Espinoza. They caught him and started punching and kicking
him. Sammy V. said he went over and kicked Espinoza a couple
of times on his lower body while Espinoza was on the ground.
Sammy V. heard someone yell “SOD” while he was kicking
Espinoza. He testified that Espinoza was kicked for about five to
ten minutes, and Fiu kicked Espinoza multiple times in the head.
Danny G. had a gun and pulled it out when he caught Espinoza,
but someone, Sammy V. wasn’t sure who, told Danny G. to put it
away. Sammy V. denied that Fiu knocked the gun out of Danny
G.’s hands.
      Joey O. testified that he went to Fiu’s house on the night of
July 24, 2003, with Danny G., Brandon V., and Sammy V.



      2Fiu augmented the record on appeal with a full set of the
reporter’s transcripts from his trial, but we recite and rely on
only the evidence introduced in his section 1170.95 hearing.

                                 2
Cervantes was also there. Joey O. said that Espinoza called out
his gang name as he went by, everyone started walking towards
Espinoza, and then Brandon V. picked Espinoza up and threw
him on the ground. Danny G. said “SOD,” and pulled out a gun.
Joey O. denied that Fiu told anyone to stop, and he testified that
Danny G. put the gun away when they got Espinoza on the
ground. Joey O. testified that he did not kick Espinoza, but
Danny G. and Fiu did. Fiu kicked Espinoza in his face, and that
kick rendered the victim unconscious. When asked whether he
knew how many times Espinoza was kicked, Joey O. said, “I only
know of one really.” He saw “one particularly hard” blow to
Espinoza’s head. While Joey O. testified that he wasn’t sure
whether others aside from Danny G. and Fiu kicked the victim,
he agreed it was fair to say there was a frenzy of punching and
kicking.
      Danny G. testified he believed that when Espinoza came
by, Fiu said something like, “Go kill him.” Danny G. then said he
did not remember Fiu’s exact words, “but he did tell me to go do
something with the gun.” Danny G. said he put the gun in the
victim’s face, but Fiu took it away, saying, “Don’t shoot him.”
Danny G. said there were two assaults that night separated by
ten to fifteen minutes. At one point, Fiu did tell them to “just go
home and if the guy got up to start more problems, just be ready
for him.” Danny G. described a “frenzy” of kicking in the first
assault. He told police that Fiu kicked Espinoza only once in the
stomach.




                                 3
      Brandon V. testified that Espinoza walked by and was
disrespecting them. He got into a fight with Espinoza, and
everyone at the house, including Fiu, Danny G., Joey O., Sammy
V., Cervantes, and Juan, joined the fight. Brandon V. knocked
Espinoza down, Espinoza tried to run away, and Brandon V.
knocked him down again. Brandon V. said he kicked Espinoza on
the side. Many others kicked him as well. A police officer
testified that Brandon V. told him that Fiu ran three steps,
cocked his leg, and kicked Espinoza in the head, after which
Espinoza went unconscious. At trial, Brandon V. denied that Fiu
took a running kick at the victim; he said, however, he thought
Fiu knocked the victim unconscious after kicking him in his
“upper body, somewhere around there,” but he did not know.
Brandon V. told police the victim went limp after Fiu kicked him.
At some point, they stopped kicking the victim and went back to
Fiu’s porch. Brandon V. denied that Danny G. had a gun. He
testified that Cervantes kicked the victim the hardest, and he
told police that Cervantes went “crazy” on the victim.
      Cervantes testified that, on the evening of July 24, 2003,
four younger kids whom he did not know came over to Fiu’s house
and hung out on the porch and started drinking. The victim
passed by, stumbling such that Cervantes surmised he was
drunk, and he started throwing gang signs and said, “Easter Hill
Locos.” Thereafter, a “big ol’ fight” happened. One of the young
guys ran up to the victim and pointed a gun at him, and Fiu took
the gun. The fight that ensued was even for “about five seconds.”
Then, the victim fell down and started getting “stomped.” All of



                                 4
the kids were kicking the victim like a football. Fiu kicked him in
the upper body near the head. Cervantes later stated that what
he saw with respect to Fiu was closer to five or six “stomps” on
the victim’s chest.
      Espinoza lay on the ground not moving, and his assailants
went back to the front porch of Fiu’s house. Danny G. testified
that, when they left Espinoza the first time, he was “breathing a
lot, but he couldn’t like really -- really move or nothing.”
Brandon V. testified that he thought Espinoza was alive after the
first beating “because I don’t think we really hurt him that bad.”
      Anywhere from ten to twenty minutes after the first attack
ended, Ezekiel Johnson showed up. Brandon V. testified that
Johnson said he wanted to kill Espinoza, and Fiu said to leave
him alone. At that point, Brandon V. said that Espinoza was
laying on the curb, and he appeared to be hurt from the first
assault. Sammy V. testified that Johnson said, “He’s got to go
before he starts snitching.” Brandon V. testified that Johnson
went over and started beating up Espinoza even more. He also
said that Danny G. and Sammy V. went back to Espinoza with
Johnson and started attacking him a second time. Brandon V.
testified that when the second attack happened, Espinoza was
not in the same place as where they had assaulted him during
the first attack.
      Many witnesses testified that Johnson put a milk crate on
Espinoza’s head or neck during the second attack and started
jumping on it. Cervantes said Johnson stood on the crate on the
victim’s neck and tried to choke him to death. Brandon V.



                                  5
testified that Sammy V. and Danny G. kicked Espinoza, and
Cervantes said that Johnson kicked him in the head. Multiple
witnesses testified that Johnson stabbed the victim in the neck
during the second attack. Some said that Joey O. also stabbed
the victim. Cervantes, Joey O., Brandon V., and Danny G. said
that Fiu did not participate in the second attack. Brandon V.
testified that Fiu told everyone to leave Espinoza, and Cervantes
said that Fiu had told everyone to go home at some point before
Johnson showed up. At some point during the second attack, the
assailants took Espinoza’s clothes. No one called an ambulance.
      Dr. Reiber, the forensic pathologist who performed an
autopsy on Espinoza, testified that Espinoza died from blunt
force trauma to the head. Espinoza did not die from the stab
wounds to his neck, and he was alive when stabbed. Dr. Reiber
identified multiple blows to Espinoza’s head based on the
injuries’ different configurations, and death was caused by a
combination of blunt injuries to the head. No single blow was
severe enough to do all the damage. “[A]t least half a dozen
separate blows had a significant role in causing his death.” Dr.
Reiber testified that Espinoza lingered for “at least a few hours”
before he died.
      A jury found Fiu guilty of second degree murder (§ 187),
conspiracy to commit assault with force likely to cause great
bodily injury (§ 182, former § 245, subd. (a)(1)), street terrorism
(§ 186.22, subd. (a)), and assault with force likely to cause great
bodily injury (former § 245, subd. (a)(1)). The jury also found that
Fiu committed the murder and the conspiracy offenses to benefit



                                  6
a criminal street gang (§ 186.22, subd. (b)(1)). The trial court
found that Fiu had suffered a prior strike conviction (§§ 667,
1170.12) and sentenced him to 40 years to life.3
The Section 1170.95 Petition
      In January 2019, Fiu filed a section 1170.95 petition. The
trial court appointed counsel, reviewed briefing, and issued an
order to show cause.
      After an evidentiary hearing, the trial court denied the
petition. In its oral ruling, the court first addressed the standard
of proof to be applied. Supported by the parties’ agreement on
this issue, the court applied a substantial evidence test, finding
that a reasonable juror properly instructed on the current law
“could find the elements of second degree implied malice murder”
based on the evidence presented, and that the same juror “could
find that [Fiu’s] acts of kicking the victim in the head were a
substantial factor in causing the victim’s death.”
      As to its causation finding under this substantial evidence
standard, the court explained, “The victim died from multiple
blunt-force trauma to the head, not from being kicked elsewhere
in the body and not from the stab wounds to the neck, as I noted.
[¶] The fact that the victim apparently did not die between the
first assault by the defendant and the young members of the
gang, between that assault and the second assault 10 or 15
minutes later by Mr. Johnson and the young members of the


      3This court affirmed Fiu’s convictions but modified his
sentence to 30 years to life. (People v. Fiu (2008) 165 Cal.App.4th
360, 389–390.)


                                 7
gang, is not an impediment to a finding of causation. [¶] As I
noted, Dr. Reiber testified that the victim would have taken
several hours to die from the kicks in the head and face, whether
they occurred in the first or second assault or both. And I do find
it was both.” The court added, “Moreover, I think, more
importantly, the jury who convicted the defendant of second
degree murder was properly instructed on the law of causation
and, by its verdict, the jury necessarily found beyond a
reasonable doubt that [Fiu’s] acts were a substantial factor in
causing the death of the victim.”
      The court then made an alternative ruling under a
different standard of proof. It specifically ruled, “I also note that
if I were to apply a different standard, which neither party has
argued here, if I were to be sitting as a sole juror or as a, quote,
‘13th juror,’ I would find that the evidence admitted at this
hearing does prove beyond a reasonable doubt that the defendant
is guilty of second-degree murder on an implied malice theory
and that causation was proved beyond a reasonable doubt.”
      Fiu timely appealed.

I.    DISCUSSION
      Fiu presents three arguments in his opening brief: 1) the
trial court applied the wrong standard of proof at his section
1170.95 evidentiary hearing; 2) the trial court erred in finding
that the jury who convicted him necessarily found the causation
required for murder; and 3) his counsel provided ineffective
assistance by failing to introduce certain trial testimony in the
section 1170.95 hearing. In his supplemental opening brief, Fiu



                                    8
reiterates his standard of proof argument in light of the
enactment of Senate Bill No. 775 (2021–2022 Reg. Sess.;
Stats. 2021, ch. 551, § 2). He also argues that de novo review
applies to the trial court’s factual finding of implied malice, and
he urges us to find that the prosecution failed to satisfy its
burden of proof on this element. We address each argument
below.
   A. Statutory Background
      Effective January 1, 2019, Senate Bill No. 1437 changed
the law of homicide by amending the felony murder rule and the
natural and probable consequences doctrine as it relates to
murder. (People v. Gentile (2020) 10 Cal.5th 830, 842–843
(Gentile).) The Legislature amended the felony murder rule by
adding section 189, subdivision (e), which provided that a
participant in the qualifying felony is liable for felony murder
only if the person: (1) was the actual killer; (2) was not the actual
killer but, with the intent to kill, acted as a direct aider and
abettor; or (3) was a major participant in the underlying felony
and acted with reckless indifference to human life. (See Gentile,
at p. 842.) The Legislature amended the natural and probable
consequences doctrine by adding subdivision (a)(3) to section 188,
which states that “[m]alice shall not be imputed to a person based
solely on his or her participation in a crime.” (§ 188, subd. (a)(3).)
      Section 1170.95 offered potential sentencing relief for
persons who were “convicted of first degree or second degree
murder” under a felony murder theory or the natural and
probable consequences theory. (Former § 1170.95, subd. (a).)



                                  9
Such a person could seek resentencing by filing a petition in the
sentencing court with specified information. (Former § 1170.95,
subds. (a), (b).) The trial court was then to review the petition to
determine if the petitioner made a prima facie case for relief.
(Former § 1170.95, subd. (c).) If the petitioner made the requisite
prima facie showing, the trial court was required to issue an
order to show cause and to hold an evidentiary hearing to
determine whether to vacate the conviction, recall the sentence,
and resentence the petitioner as set forth in the statute. (Former
§ 1170.95, subd. (d)(1).)
      Effective January 1, 2022, Senate Bill No. 775 expanded
section 1170.95’s scope and amended its procedures.4 (Stats.
2021, ch. 551.) As relevant here, Senate Bill No. 775 clarified the
standard of proof applicable at the section 1170.95, subdivision
(d) evidentiary hearing, which was an unsettled question at the
time of Fiu’s hearing. Some decisions published after Fiu’s
section 1170.95 hearing held that the prosecution had to prove
beyond a reasonable doubt that a reasonable jury could find the
defendant guilty of murder. “This is essentially identical to the
standard of substantial evidence, in which the reviewing court
asks ‘ “whether, on the entire record, a rational trier of fact could
find the defendant guilty beyond a reasonable doubt . . . .” ’ ”
(People v. Duke (2020) 55 Cal.App.5th 113, 123 (Duke), review
granted Jan. 13, 2021, and cause transferred Nov. 23, 2021,


      4Among other things, the new legislation allows
defendants to challenge convictions for attempted murder
obtained under theories that SB 1437 rendered invalid.
(§ 1170.95, subd. (a).)

                                 10
S265309.) But the majority position was that the prosecution
had to convince the trial court, sitting as an independent
factfinder, of the petitioner’s guilt beyond a reasonable doubt.
(See People v. Lopez (2020) 56 Cal.App.5th 936, 949, review
granted Feb. 10, 2021, and cause transferred Dec. 22, 2021,
S265974; People v. Ramirez (2021) 71 Cal.App.5th 970, 984.)
Senate Bill No. 775 clarified that the independent-factfinding
standard applies, and the statute now provides, “At the hearing
to determine whether the petitioner is entitled to relief, the
burden of proof shall be on the prosecution to prove, beyond a
reasonable doubt, that the petitioner is guilty of murder . . .
under California law as amended by the changes to Section 188
or 189 made effective January 1, 2019 . . . . A finding that there is
substantial evidence to support a conviction for murder . . . is
insufficient to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).)
   B. Errors Regarding the Duke Standard and Causation
      Finding Thereunder Were Harmless
      Fiu argues that the trial court incorrectly applied the “Duke
standard” at his section 1170.95 evidentiary hearing. He also
contends that, when addressing causation, the court erroneously
found that the jury in his trial necessarily determined that Fiu’s
actions were a substantial factor in causing Espinoza’s death,
when the jury instructions instead allowed for Fiu’s conviction
without such a finding under the natural and probable
consequences doctrine. Respondent concedes error in the use of
the Duke standard and in the trial court’s finding that the jury



                                 11
necessarily found causation beyond a reasonable doubt.
Nonetheless, respondent argues that Fiu suffered no prejudice
from these errors. Respondent is correct.
      Any error that occurred below was harmless. The trial
court did use the “Duke standard,” and, in bolstering its
causation ruling thereunder, it also found that the jurors who
convicted Fiu, by their verdict, “necessarily found beyond a
reasonable doubt that [Fiu’s] acts were a substantial factor in
causing the death of the victim.” But the trial court went on to
rule in the alternative that “if I were to be sitting as a sole juror
or as a, quote, ‘13th juror,’ I would find that the evidence
admitted at this hearing does prove beyond a reasonable doubt
that the defendant is guilty of second degree murder on an
implied malice theory and that causation was proven beyond a
reasonable doubt.” Given this alternative ruling—which was
independent of the Duke standard and the court’s interpretation
of the jury’s verdict—no reversible error occurred.
   C. Ineffective Assistance of Counsel
      Fiu contends his counsel provided ineffective assistance in
violation of the Sixth Amendment of the United States
Constitution by failing to introduce the following evidence: 1)
Danny G. answered affirmatively when asked of the first assault,
“When you had last left the body on the ground, did it move at
all?”; 2) Brandon V. testified that Espinoza was not in the same
place for the second beating as he had been when Brandon V.
knocked him down for the first beating; and 3) Yolanda C.
testified that Espinoza spoke at the beginning of the second



                                  12
assault. According to Fiu, this evidence showed that Espinoza
recovered consciousness before the second assault and therefore
shed a different light on the question of whether he could be
deemed legally responsible for the consequences of the second
beating.
      “ ‘In order to establish a claim of ineffective assistance of
counsel, defendant bears the burden of demonstrating, first, that
counsel’s performance was deficient because it “fell below an
objective standard of reasonableness [¶] . . . under prevailing
professional norms.” [Citations.] Unless a defendant establishes
the contrary, we shall presume that “counsel’s performance fell
within the wide range of professional competence and that
counsel’s actions and inactions can be explained as a matter of
sound trial strategy.” [Citation.] If the record “sheds no light on
why counsel acted or failed to act in the manner challenged,” an
appellate claim of ineffective assistance of counsel must be
rejected “unless counsel was asked for an explanation and failed
to provide one, or unless there simply could be no satisfactory
explanation.” [Citations.] If a defendant meets the burden of
establishing that counsel’s performance was deficient, he or she
also must show that counsel’s deficiencies resulted in prejudice,
that is, a “reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different.” ’ ” (People v. Bell (2019) 7 Cal.5th 70, 125.)
      Assuming that Fiu had a Sixth Amendment right to
effective assistance of counsel, he does not establish a violation of




                                 13
that right.5 Contrary to Fiu’s assertion on appeal, Brandon V.’s
testimony that Espinoza was not in the same place for the second
assault as he had been for the first assault was introduced in the
section 1170.95 hearing. Fiu’s counsel could have reasonably
decided that Danny G.’s and Yolanda C.’s testimony, which Fiu
argues went to show that Espinoza recovered consciousness, was
duplicative. Fiu also has not shown prejudice. The trial court
had before it Brandon V.’s testimony supporting the inference
that the victim moved between attacks, Danny G.’s testimony
that Espinoza was alive after the first attack, Sammy V.’s
testimony that Espinoza made “like, little, like cries” during the
second attack, and Dr. Reiber’s testimony that it took several
hours for Espinoza to die. The court credited this evidence,
recognizing in its order that Espinoza apparently did not die
between the first and second attack. Given the evidence already
before the court suggesting that Espinoza regained consciousness
after the first assault and the evidence regarding the length of
time it took for Espinoza to die, there is no reasonable probability
that Fiu would have obtained a more favorable result had the




      5 Whether a petitioner has a federal constitutional right to
effective assistance of counsel in a section 1170.95 proceeding is
unclear. Section 1170.95 provides for the appointment of counsel.
(§ 1170.95, subd. (b)(3).) However, “the relief granted by Senate
Bill No. 1437, in which section 1170.95 is included, is an act of
lenity not subject to Sixth Amendment analysis.” (People v.
James (2021) 63 Cal.App.5th 604, 606.) Because Fiu has not
shown his counsel provided ineffective assistance, we do not
decide this issue.

                                14
above-described testimony from Yolanda C. and Danny G. been
introduced.
   D. Sufficient Evidence of the Mental Component of
      Implied Malice
      Fiu next contends that the evidence introduced at his
section 1170.95 hearing did not prove beyond a reasonable doubt
that he harbored the mental component of implied malice—that
is, that he knew his conduct endangered the life of another and
that he acted with conscious disregard for life. We first address
the standard of review applicable to this challenge and then turn
to the merits.

      Standard of Review
      The parties disagree as to which standard of review applies
to the trial court’s finding that the evidence established beyond a
reasonable doubt that Fiu acted with implied malice. Relying on
People v. Vivar (2021) 11 Cal.5th 510 (Vivar), cases involving
habeas corpus petitions, and cases addressing dismissals of
capital jurors for bias based on juror questionnaire responses, Fiu
contends we should review de novo the trial court’s factual
findings. He maintains that, because the trial court’s inquiry
was limited to a cold record and the judge who decided the
section 1170.95 petition was not the trial judge, the court below
had no advantage over us when making factual findings at the
section 1170.95 hearing. In contrast, respondent argues that the
trial court’s factual findings should be reviewed for substantial
evidence, the traditional standard of appellate review of factual
findings. We agree with respondent.



                                15
      In Vivar, our Supreme Court addressed section 1473.7,
which currently provides that one who is no longer in criminal
custody to move to vacate a conviction or sentence where the
“conviction or sentence is legally invalid due to prejudicial error
damaging the moving party’s ability to meaningfully understand,
defend against, or knowingly accept the actual or potential
adverse immigration consequences of a condition or sentence.”
(§ 1473.7, subd. (a)(1). The court held that an independent
standard of review applies to prejudice determinations in
connection with such a motion. (Vivar, supra, 11 Cal.5th at
p. 528.) In so holding, the court reasoned that analogous
prejudice determinations in ineffective assistance of counsel
claims were reviewed independently as predominantly legal
questions; prior appellate decisions had reviewed section 1473.7
prejudice determinations independently; and the Legislature,
while aware of this standard, did not alter it. (Id. at pp. 524–
526.) The court additionally reasoned that its embrace of
independent review fit with how section 1473.7 motions were
brought because such motions necessarily arise after the
defendant serves his or her sentence and are determined on a
cold record. (Id. at pp. 526–527.) “So our embrace of independent
review in this context is a product of multiple factors with special
relevance here: the history of section 1473.7, the interests at
stake in a section 1473.7 motion, the type of evidence on which a
section 1473.7 ruling is likely to be based, and the relative
competence of trial courts and appellate courts to assess that
evidence.” (Id. at p. 527.) But the court made clear that its



                                 16
holding applied only to section 1473.7 prejudice determinations.
(Id. at p. 528, fn. 7.)
      In contrast, in People v. Perez (2018) 4 Cal.5th 1055, 1066,
which addressed a resentencing petition under Proposition 36,
our Supreme Court rejected the argument that de novo review
applies to a trial court’s factual findings derived from a record of
conviction. Proposition 36 allows inmates sentenced under the
“Three Strikes” law to petition for a reduction in their sentence in
certain circumstances, but a defendant who was armed with a
deadly weapon during the commission of the latest offense is
ineligible for a reduction. (Perez, at p. 1062.) In Perez, the trial
court found from the record of conviction that the defendant was
eligible for resentencing, rejecting the district attorney’s position
that the defendant was statutorily ineligible because he was
armed with a deadly weapon. (Id. at p. 1061.) The court of
appeal reversed, and the district attorney argued in the Supreme
Court that it was appropriate to apply de novo review to the trial
court’s finding that defendant was not armed because the trial
court had no advantage over an appellate court when making
factual findings from a record of conviction. (Id. at pp. 1061,
1066.) The Supreme Court held that the substantial evidence
standard of review applied. (Ibid.) It observed that the question
of whether defendant was armed with a deadly weapon was one
of fact, and “even if the trial court is bound by and relies solely on
the record of conviction to determine eligibility [for sentencing
relief under Proposition 36,] . . . we see no reason to withhold the
deference generally afforded to such factual findings.” (Ibid.)



                                 17
      We decline Fiu’s invitation to apply independent review for
a number of reasons. Whether Fiu acted with implied malice is a
question of fact that the Legislature has clarified is to be decided
by the trial judge (Stats. 2021, ch. 551, § 2), and the well-
established appellate standard of review for factual findings,
whether based on documentary evidence or live testimony, is for
substantial evidence. (Shamblin v. Brattain (1988) 44 Cal.3d
474, 479; Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711
& fn. 3; see also Vivar, supra, 11 Cal.5th at p. 528, fn. 7.) Even
where factual findings are made from a cold record, “ ‘deference
to the trial court’s resolution of fact issues is warranted by
jurisdictional considerations and a recognition of the distinctive
roles of trial and appellate courts: Trial courts decide questions
of fact and appellate courts decide questions of law.’ ” (Vivar, at
p. 538 (conc. & dis. opn. of Corrigan, J.).) Vivar, and the cases
applying de novo review to bias determinations derived from
answers to juror questionnaires in capital cases (People v.
Stewart (2004) 33 Cal.4th 425, 451), represent narrow exceptions
to the general rule that are not applicable here. Cases involving
original jurisdiction over petitions for habeas corpus are also
inapposite. (Vivar, supra, 11 Cal.5th at p. 537 (conc. & dis. opn.
of Corrigan, J.).) [“[w]e should be hesitant here to uncritically
apply a habeas corpus standard of review to appellate review of
statutory claims.”].) Moreover, we find Perez to be the most
persuasive in answering the question posed here because our
Supreme Court answered an analogous question therein and held
that substantial evidence review applied to judicial factual



                                 18
findings derived from a record of conviction. (Perez, supra, 4
Cal.5th at p. 1066.)
      Finally, appellate courts reviewing a trial court’s factual
findings from an evidentiary hearing under section 1170.95 have
applied substantial evidence review (People v. Ramirez, supra,
71 Cal.App.5th at p. 985, People v. Williams (2020)
57 Cal.App.5th 652, 663, People v. Bascomb (2020)
55 Cal.App.5th 1077, 1087), and at least one court has done so
after rejecting the argument that Vivar’s independent review
standard should be extended to factual findings the trial court
makes from a cold record at a section 1170.95 evidentiary
hearing. (People v. Clements (2022) 75 Cal.App.5th 276, 307.)
We thus will apply the deference generally afforded to factual
findings below. (Perez, supra, 4 Cal.5th at p. 1066.)

      Substantial Evidence of Implied Malice
      Murder is the unlawful killing of a human being or a fetus
“with malice aforethought.” (§ 187, subd. (a).) Only implied
malice is at issue in this case. “ ‘ “Malice is implied when the
killing is proximately caused by ‘ “an act, the natural
consequences of which are dangerous to life, which act was
deliberately performed by a person who knows that his conduct
endangers the life of another and who acts with conscious
disregard for life.” ’ [Citation.] In short, implied malice requires a
defendant’s awareness of engaging in conduct that endangers the
life of another . . . .” ’ ” (People v. Palomar (2020) 44 Cal.App.5th
969, 974.)




                                 19
      “ ‘On appeal we review the whole record in the light most
favorable to the judgment to determine whether it discloses
substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.
[Citations.] . . . .’ The conviction shall stand ‘unless it appears
“that upon no hypothesis whatever is there sufficient substantial
evidence to support [the conviction].” ’ ” (People v. Cravens (2012)
53 Cal.4th 500, 507–508.) “All conflicts in the evidence are
resolved in favor of the judgment . . . .” (People v. Neely (2009)
176 Cal.App.4th 787, 793.) “[W]e must . . . presume in support of
the judgment the existence of every fact the trier could
reasonably deduce from the evidence. [Citation.] [¶] Although
we must ensure the evidence is reasonable, credible, and of solid
value, nonetheless it is the exclusive province of the trial judge or
jury to determine the credibility of a witness and the truth or
falsity of the facts on which that determination depends.
[Citation.]” (People v. Jones (1990) 51 Cal.3d 294, 314.) “ ‘ “ ‘ “If
the circumstances reasonably justify the trier of fact’s findings,
the opinion of the reviewing court that the circumstances might
also reasonably be reconciled with a contrary finding does not
warrant a reversal of the judgment.” ’ ” ’ ” (Cravens, at p. 508.)
      Cravens, supra, 53 Cal.4th 500, is instructive in this case.
In Cravens, the defendant and his friends confronted the victim,
and a fight ensued. The defendant’s friend fought the victim
first, and then all the men kicked the victim. The victim was able
to get up, but he was intoxicated, exhausted, and unsteady.



                                  20
Defendant “ ‘coldcocked’ ” the victim while he was looking the
other way, and the victim went unconscious, fell, and his head hit
the concrete with a cracking sound. (Id. at pp. 504–505.) After
the fight, the defendant bragged he had “ ‘punched [the victim]
out’ ” and “ ‘put him to sleep.’ ” (Id. at p. 506.) The victim died of
a skull fracture. (Id. at p. 505.) The California Supreme Court
concluded that sufficient evidence supported the physical and the
mental components of implied malice. (Id. at p. 508–511.) As to
the mental component, the court found that the jury was allowed
to infer malice from the circumstances of the attack, the natural
consequences of which were dangerous to human life, and the
verdict was supported by evidence that, before the fight, the
defendant encouraged others to fight the victim and then took no
steps to assist the victim after knocking him unconscious while
his head was split open. (Id. at p. 511.)
      Here, the assault that Fiu, an “old gangster,” instigated
involved seven people against one victim who was a member of
another gang. One witness described it as an even fight for about
five seconds, and then the group knocked Espinoza to the ground
and he started getting “stomped.” From there, the assailants
punched and kicked Espinoza on the ground for five to ten
minutes in what at least two witnesses described as a “frenzy.”
One witness testified that Fiu kicked Espinoza multiple times in
the head. Then, as Espinoza lay on the ground having been
beaten by multiple assailants, Fiu kicked him in the head in a
manner that rendered Espinoza unconscious. Fiu does not
dispute that sufficient evidence establishes the performance of an



                                 21
act, the natural and probable consequences of which were
dangerous to human life. As in Cravens, the jury could infer the
mental element of malice therefrom, as well as from the evidence
that Fiu instigated the assault. Fiu points to testimony that,
after the first beating, he told everyone to leave Espinoza or to go
home. But, at the same time, there was evidence that no one said
to stop during the first beating. Rather, that beating stopped only
because Fiu kicked Espinoza into unconsciousness and Espinoza
“couldn’t like really – really move” thereafter. Espinoza then lay
outside on the ground while his assailants drank alcohol on Fiu’s
porch. No one ever called an ambulance. As in Cravens, this
record contains sufficient evidence from which a reasonable trier
of fact could find that the mental component of malice was proven
beyond a reasonable doubt.
                          DISPOSITION
       The order denying Fiu’s petition under section 1170.95 is
affirmed.


                                           BROWN, J.


WE CONCUR:

POLLAK, P. J.
DESAUTELS, J.6


People v. Fiu (A160536)


       6Judge of the Superior Court of California, County of
Alameda, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.

                                 22